EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on March 1, 2021.

The application has been amended as follows: 
In claim 1, line 12, “a” has been deleted and “the” inserted therefor.
In claim 3, line 11, “a” has been deleted and “the” inserted therefor.
In claim 17, line 7, “and to the pile” has been added after “to the mudmat”.
In claim 17, line 7, “and” has been deleted and “by” inserted therefor.
In claim 17, line 10, “in a direction along the central longitudinal axis of the pile” has been added after “pile”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a coupling that couples a pile to a mudmat, the coupling comprising an interface member supported by the pile along a central longitudinal axis of the pile and supported for angular displacement relative to the pile and the mudmat, and a pivot member between the pile and interface member.
Hall (US 4,822,212) discloses a coupling (e.g. 96 and 108) that couples a pile (e.g. 130) to a mudmat (e.g. 14, 16 and 18), the coupling comprising an interface member (e.g. 108) 
None of the prior art, individually or in combination, discloses or teaches a method of anchoring a mudmat to a seabed soil by coupling a pile to the mudmat, and effecting angular displacement of an interface member relative to the mudmat and the pile and about a transverse axis orthogonal to a central longitudinal axis of the pile while the interface member is supported by the pile along the central longitudinal axis.
Hall (US 4,822,212) discloses a method of anchoring a mudmat (e.g. 14, 16 and 18) to a seabed soil by coupling a pile (e.g. 130) to the mudmat (e.g. Fig.’s 4 and 5), and effecting angular displacement of an interface member (e.g. 102) relative to the mudmat and about a transverse axis orthogonal to a central longitudinal axis of the pile while the interface member is supported by the pile along the central longitudinal axis (e.g. Fig. 4, col. 5, lines 60-63).  However, the interface member of Hall has no angular displacement relative to the pile and such displacement would not be possible while the member is supported by the pile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678